United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
DEPARTMENT OF THE AIR FORCE, SPACE
& MISSILE SYSTEMS CENTER, LOS
ANGELES AIR FORCE BASE, El Segundo, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1247
Issued: February 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2014 appellant timely appealed an April 17, 2014 nonmerit decision and a
November 14, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has greater than 51 percent permanent impairment
of the right leg; and (2) whether the Branch of Hearings and Review properly denied his
March 19, 2014 request for a hearing.

1

5 U.S.C. §§ 8101-8193 (2006).

FACTUAL HISTORY
Appellant, a 62-year-old police officer, injured his right knee on January 29, 2004 while
participating in work-related physical training.2 OWCP initially accepted the claim for right
medial meniscus tear. On April 6, 2004 appellant underwent a right knee partial medial
meniscectomy and chondroplasty. In March 2008 OWCP expanded the claim to include left
medial meniscus tear as a consequential injury. On October 27, 2011 appellant underwent a left
knee partial medial and lateral meniscectomy, synovectomy, and chondroplasty. Between
November 2005 and May 2012, OWCP issued multiple schedule awards for both the left and
right lower extremities. As of May 8, 2012, it granted a combined 51 percent impairment of the
right leg and 35 percent for the left leg.3
On April 23, 2013 appellant underwent a right partial knee replacement, which OWCP
authorized.
In an August 21, 2013 report, Dr. Harbinder S. Chadha indicated that appellant reached
maximum medical improvement following his latest right knee surgery.4 He found 21 percent
impairment of the right leg was based on a good result from the April 2013 knee replacement
surgery. Dr. Chadha referenced the A.M.A., Guides (6th ed. 2008) as the basis for the latest
impairment rating.5
In November 2013, appellant filed a claim for an additional schedule award based on
Dr. Chadha’s August 21, 2013 impairment rating.
By decision dated November 14, 2013, OWCP denied appellant’s claim for an additional
RLE schedule award. It noted that he had previously received awards totaling 51 percent right
leg impairment, and Dr. Chadha’s latest rating found only 21 percent impairment. As such,
appellant was not entitled to an additional schedule award.

2

Appellant’s injury occurred at the Federal Law Enforcement Training Center in Artesia, NM. He was running
with classmates when his right knee began to swell and became very painful.
3

On November 18, 2005 appellant received a schedule award for seven percent impairment of the right leg under
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment (2001).
On August 13, 2008 he received an award for 5 percent impairment of the left leg and an additional 44 percent
impairment for the right leg under the A.M.A., Guides (5th ed. 2001). OWCP awarded an additional 15 percent left
leg impairment on May 13, 2011. On May 8, 2012 appellant received an award for an additional 15 percent left leg
impairment. The May 13, 2011 and May 8, 2012 left leg awards were pursuant to the sixth edition of the A.M.A.,
Guides (2008).
4

Dr. Chadha is a Board-certified orthopedic surgeon, who performed both the 2004 and 2013 right knee surgical
procedures.
5

Although Dr. Chadha did not cite Table 16-3, Knee Regional Grid (LEI), A.M.A., Guides 509, 511 (6th ed.
2008), he appears to have relied upon this table and the diagnosis of “status post knee replacement” as a basis for his
21 percent right leg impairment rating.

2

Approximately four months after the November 14, 2013 decision, appellant requested an
oral hearing. He submitted the appeal request form that accompanied OWCP’s November 14,
2013 decision. Appellant’s request was dated March 19, 2014, and postmarked March 20, 2014.
In an April 17, 2014 nonmerit decision, the Branch of Hearings and Review denied the
hearing request as untimely. The hearing representative also denied a discretionary hearing,
noting that appellant could instead file a request for reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.6 FECA,
however, does not specify the manner by which the percentage loss of a member, function, or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.7 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).8
FECA and its implementing regulations provide for the reduction of compensation for
subsequent injury to the same schedule member.9 Benefits payable under 5 U.S.C. § 8107(c)
shall be reduced by the period of compensation paid under the schedule for an earlier injury if:
(1) compensation in both cases is for impairment of the same member or function or different
parts of the same member or function; and (2) the latter impairment in whole or in part would
duplicate the compensation payable for the preexisting impairment.10
If a claimant sustains increased impairment at a later date which is due to work-related
factors, an additional award will be payable if supported by the medical evidence.11 In this case,
the original award is undisturbed and the new award has its own date of maximum medical
improvement (MMI), percent of impairment, and period of award.12 This may occur if the
claimant sustains additional impairment due to the original work factors with no intervening or
additional exposure to those same work factors.13
6

For complete loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

7

20 C.F.R. § 10.404 (2014).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
9

5 U.S.C. § 8108; 20 C.F.R. § 10.404(c).

10

20 C.F.R. § 10.404(c)(1), (c)(2).

11

Supra note 8 at Chapter 2.808.9b (February 2013).

12
13

Id.
Id.

3

If a claimant who has received a schedule award calculated under a previous edition of
the A.M.A., Guides is entitled to additional benefits, the increased award will be calculated
according to the sixth edition.14 Should the subsequent calculation result in a percentage of
impairment lower than the original award, as sometimes occurs, a finding should be made that
the claimant has no more than the percentage of impairment originally awarded, that the
evidence does not establish an increased impairment, and that OWCP has no basis for declaring
an overpayment.15
ANALYSIS -- ISSUE 1
OWCP previously awarded a combined 51 percent right leg impairment and the most
recent prior award is dated August 13, 2008. This schedule award was largely based on
impairment due to right knee arthritis under Table 17-31, A.M.A., Guides 544 (5th ed. 2001).
Since then appellant has undergone a right partial knee replacement involving the medial
compartment.
In an August 21, 2013 report, Dr. Chadha rated appellant based on the diagnosis of
“status post knee replacement.” Appellant had a good result from the April 23, 2013 knee
replacement surgery, which Dr. Chadha identified as class 2 Class of Diagnosis (CDX 2)
impairment, with a default lower extremity rating of 25 percent.16 Dr. Chadha then calculated a
net adjustment of -5 based on grade modifiers for Functional History (GMFH 0), Physical
Examination (GMPE 1), and Clinical Studies (GMCS 0).17 Based on the negative net
adjustment, he adjusted appellant’s rating downward to 21 percent right leg impairment.
Appellant has not demonstrated a greater impairment than the prior right leg schedule
awards totaling 51 percent and is not entitled to an additional schedule award for his right leg.
LEGAL PRECEDENT -- ISSUE 2
A claimant, injured on or after July 4, 1966, who has received a final adverse decision by
OWCP may obtain a hearing by writing to the address specified in the decision.18 The hearing
request must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought.19 The claimant must not have
previously submitted a reconsideration request (whether or not it was granted) on the same
14
15

Id. at Chapter 2.808.9d.
Id.

16

See Table 16-3, Knee Regional Grid (LEI), A.M.A., Guides 509, 511 (6th ed. 2008). Dr. Chadha rated
appellant based on a total knee replacement; however, he only performed a partial knee replacement involving the
medial compartment.
17

Net Adjustment (-5) ꞊ (GMFH 0 - CDX 2) + (GMPE 1 - CDX 2) + (GMCS 0 - CDX 2). See Section 16.3d,
A.M.A, Guides 521 (6th ed. 2008).
18
19

20 C.F.R. § 10.616(a).
Id.

4

decision.20 If the request is not made within 30 days, a claimant is not entitled to a hearing as a
matter of right. However, the Branch of Hearings and Review may exercise its discretion to
either grant or deny a hearing.21
ANALYSIS -- ISSUE 2
OWCP issued its latest merit decision on November 14, 2013. Appellant had 30 days to
request a hearing, but the hearing request was postmarked March 20, 2014. The regulations
provide that “[t]he hearing request must be sent within 30 days ... of the date of the decision for
which a hearing is sought.”22 Because appellant’s March 20, 2014 request was untimely, he was
not entitled to a hearing as a matter of right. The Branch of Hearings and Review also denied
appellant’s hearing request because it found that his claim for an additional schedule award could
be equally well-addressed by requesting reconsideration before OWCP. The Board finds that the
hearing representative properly exercised her discretionary authority in denying appellant’s
request for a hearing.23
CONCLUSION
Appellant failed to establish that he has greater than 51 percent impairment of the right
leg. The Board also finds that the Branch of Hearings and Review properly denied appellant’s
hearing request.

20

Id.

21

5 U.S.C. §§ 8124(b)(1) and 8128(a); Hubert Jones, Jr., 57 ECAB 467, 472-73 (2006); Herbert C. Holley, 33
ECAB 140 (1981).
22

20 C.F.R. § 10.616(a).

23

Mary B. Moss, 40 ECAB 640, 647 (1989). Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deductions from known facts. See André Thyratron, 54 ECAB 257, 261 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the April 17, 2014 and November 14, 2013
decisions of the Office of Workers’ Compensation Programs are affirmed.24
Issued: February 12, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

24

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015 and did not participate in the preparation of this order.

6

